Citation Nr: 0211853	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether there was a timely request for waiver of recovery of 
an overpayment of pension benefits in the calculated amount 
of $3,535.00.   

(The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for post-
traumatic stress disorder will be addressed in a separate 
decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from December 1963 to 
August 1965.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Committee of Waivers and Compromises at the Department of 
Veterans Affairs (hereinafter VA) Regional Office in 
Huntington, West Virginia, (hereinafter RO).  The development 
requested by the Board in its January 2001 remand has been 
accomplished, and this case is now ready for appellate 
review.  In November 1999, the veteran was afforded a 
videoconference hearing pursuant to the provisions of 
38 U.S.C.A. § 7107(e)(2) (West 1991 & Supp. 2001).  During 
this hearing, the undersigned was located in Washington, 
D.C., and the veteran was located at the RO.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran was notified of his VA indebtedness of 
$3,535.00 in pension benefits and of his right to request 
waiver of recovery of that debt by letter dated in August 21, 
1997; this included notification that the waiver request had 
to be filed within 180 days of notification.

3.  The veteran's request for waiver of recovery of his VA 
indebtedness was received no earlier than March 2, 1998.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of an 
overpayment of pension benefits in the calculated amount of 
$3,535.00 was not timely filed, and his appeal is denied.  38 
U.S.C.A. § 5302(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
1.962, 1.963(b)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Facts/Contentions

According to a certification dated in March 2001 from the 
Chief of Operations of the VA Debt Management Center, 
obtained as requested in the January 2001 Board remand, the 
veteran was first informed by letter dated August 21, 1997, 
of the indebtedness in question, an overpayment of pension 
benefits in the calculated amount of $3,535.00.  This 
certification also indicated that the veteran was informed of 
his appellate rights by this letter, and that this letter was 
not returned due to an incorrect address.  

A request for a waiver of recovery of this indebtedness was 
not received from the veteran until April 14, 1998, (or until 
March 2, 1998, if one were to construe a Financial Status 
Report [VA Form 20-5655] from the veteran as such a request 
that was received on that date).  The Committee of Waivers 
and Compromises at the RO denied this request for waiver of 
recovery of the overpayment in May 1998.  The basis for this 
decision was that veteran's request had been filed more than 
180 days after notification of his indebtedness and appeal 
rights, and that waiver of recovery of this indebtedness was 
thus prohibited by the provisions of 38 U.S.C.A. § 5302(a).

At his November 1999 hearing, the veteran essentially 
testified that he was not properly informed that he had only 
180 days to file his request for a waiver, and that payment 
of the VA indebtedness in question would result in financial 
hardship to him.  
II. Legal Criteria/Analysis

According to 38 U.S.C.A. § 5302(a), there shall be no 
recovery of payments or overpayments of any benefits under 
any of the laws administered by VA whenever the Secretary 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by VA 
to the payee, or within such longer period as the Secretary 
determines is reasonable in a case in which the payee 
demonstrates to the satisfaction of the Secretary that such 
notification was not actually received by such payee within a 
reasonable period after such date.  The Secretary shall 
include in the notification to the payee a statement of the 
right of the payee to submit an application for a waiver 
under this statute and a description of the procedures for 
submitting the application.

A copy of the August 21, 1997, letter informing the veteran 
of the indebtedness in question and of the 180 time period to 
request a waiver of recovery of this indebtedness is not of 
record.  However, as indicated above, the Chief of Operations 
of the Debt Management Center has certified that such a 
letter was mailed to the veteran and not returned as 
undeliverable.  Therefore, the Board presumes that the 
veteran was sent the August 21, 1997, letter and was thereby 
properly notified that he had 180 days to request a waiver.  
See Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption 
of regularity attaches to the mailing of notice to the latest 
address of record); Hyson v. Brown, 5 Vet. App. 262, 264-65 
(1993) (the presumption of regularity does not attach when 
notice is returned as undeliverable).  In these 
circumstances, because the request for waiver of recovery of 
the overpayment of pension benefits was not received until 
more than 180 days after the appellant was notified of the 
overpayment, his request cannot constitute a timely claim for 
waiver of recovery of the overpayment, and the appeal must be 
denied.  

In reaching this decision, the Board notes that the exception 
provided by the law as to the requirement that a claim for 
waiver of recovery of an overpayment be filed within 180 days 
is where the appellant can show that he did not receive 
notice of the overpayment.  The veteran has essentially 
contended that he did not receive this notice, but he has not 
made any further explanations in that regard.  Clearly, 
however, the veteran must have received some sort of notice 
regarding his rights to dispute recovery of his indebtedness 
to prompt him to submit a financial status report, and to 
explicitly request waiver of recovery of the overpayment.  
This fact, together with the certification that has been 
obtained regarding the notice that was sent to the veteran 
persuades the Board that this exception to the 180 day time 
limit for filing a request to waive recovery of an 
overpayment is inapplicable in this case.  Accordingly, 
because the Board finds that the request for waiver of 
recovery of the indebtedness in question was not received 
until more than 180 days after the August 1997 notice of this 
indebtedness, the request was untimely, and the appeal must 
be denied as a matter of law. 

III.  Applicability of the Veterans Claims Assistance Act of 
2000

The Board notes that during the pendency of the veteran's 
appeal the Veterans' Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and it 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law, however, applies to a different 
chapter of Title 38, United States Code than the law 
applicable to this case.  Accordingly, the VCAA does not 
apply to this appeal.  See Barger v. Principi 16 Vet.App. 132 
(2002).  

ORDER

A timely request for waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $3,535.00 was 
not submitted, and the appeal is denied.    


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

